Case 19-00763   Doc 1   Filed 06/17/19 Entered 06/17/19 15:16:15   Desc Main
                           Document    Page 1 of 5
Case 19-00763   Doc 1   Filed 06/17/19 Entered 06/17/19 15:16:15   Desc Main
                           Document    Page 2 of 5
Case 19-00763   Doc 1   Filed 06/17/19 Entered 06/17/19 15:16:15   Desc Main
                           Document    Page 3 of 5
Case 19-00763   Doc 1   Filed 06/17/19 Entered 06/17/19 15:16:15   Desc Main
                           Document    Page 4 of 5
Case 19-00763   Doc 1   Filed 06/17/19 Entered 06/17/19 15:16:15   Desc Main
                           Document    Page 5 of 5
